Citation Nr: 0905858	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  91-10 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury

2.  Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1955 to January 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  During the appeal period, jurisdiction of the 
claims file was transferred to the RO in San Diego, 
California.

In February 1991, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO in Los Angeles.  The 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 1990, the Veteran filed an application seeking 
entitlement to service connection for residuals of a neck 
injury and a head injury.  The Los Angeles RO denied the 
claims in a May 1990 rating decision.  In November 1990, the 
Veteran filed a timely notice of disagreement with the denial 
of the claims.  In January 1991, the RO issued a statement of 
the case.  In February 1991, the Veteran presented oral 
testimony at a personal hearing before a DRO at the Lost 
Angeles RO, concerning the claims of service connection for 
residuals of head and neck injuries.  At the hearing, it was 
determined that the hearing transcript would serve in lieu of 
VA Form I-9.  In this regard, the perfection of an appeal 
requires a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.  In this case, the Veteran's oral 
statements, as contained in the written hearing transcript of 
February 1991, meet the requirements necessary for a 
substantive appeal.  See 38 U.S.C.A. § 7105; Sondel v. Brown, 
6 Vet. App. 218, 220 (1994); Tomlin v. Brown, 5 Vet. App. 
355, 357 (1993).

That notwithstanding, the RO inexplicably abandoned the 
claim, even after issuing supplemental statements of the case 
in August 1991 and November 1991.  In May 2004, the Veteran 
filed another claim of service connection for a head injury 
and neck injury.  Jurisdiction of the claims file was 
transferred to the San Diego RO in May 2005.  Unaware of the 
Los Angeles RO's failure to acknowledge pending claims of 
service connection for a head injury and service connection 
for a neck injury, the RO in San Diego treated the May 2004 
claim as a claim to reopen.  

However, the Board accepts the Veteran's personal hearing 
transcript of February 1991, for purposes of this appeal, as 
a valid substantive appeal with respect to the May 1990 
rating decision.  Id; see also 38 C.F.R. § 20.202.  Thus, the 
Veteran's claims of service connection for residuals of head 
and neck injuries remain pending and the May 1990 rating 
decision does not constitute a final adjudication of those 
claims.  Compare 38 C.F.R. § 3.160(d) (defining a finally 
adjudicated claim), with 38 C.F.R. § 3.160(c) (defining a 
pending claim).  

The July 2005 rating decision incorrectly addressed the 
issues as whether new and material evidence had been 
submitted to reopen the claims of service connection for 
residuals of head and neck.  As such, a remand is now 
necessary to cure this procedural defect given that the 
Veteran's contentions were improperly addressed as an attempt 
to reopen the claims based on finality, rather than as 
original claims based on the merits.  Accordingly, the issues 
on appeal are entitlement to service connection for residuals 
of a neck injury and entitlement to service connection for 
residuals of a head injury.

The Veteran contends that he currently suffers from residuals 
of neck and head trauma, to include headaches, speech 
problems and neck pain associated with degenerative changes 
of the cervical spine, due to a parachute jump in 1955.  At 
the time, he was attempting to land under very high winds of 
15 to 20 knots, when he hit his head and lost consciousness.  
The Veteran regained consciousness a few hours later and 
found himself under a tree.  The back of his head was 
bleeding.  He claims that he was treated for a severe head 
concussion, and despite the clinician's indications to rest 
for 2 weeks, he returned to duty the following day.  The 
Veteran's service separation examination contains no 
complaint, history or finding of a head or neck injury.  

Except for the report of the separation examination, the 
service treatment records are unavailable and the RO so 
notified the Veteran by letter, dated in November 2008.

Where the service treatment records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

There is evidence which tends to support the veteran's 
contention.  First, while his service treatment records are 
not on file, his DD 214 Form reflects that he was awarded a 
Parachutist Badge.  He has also submitted a witness affidavit 
from E.J.S., who served with the Veteran and stated that 
during active duty he learned that the Veteran was injured 
during a parachute jump.  E.J.S. reported that he saw the 
Veteran the day after the injury, and the Veteran had 
extensive cuts and bruises on the back of his head, along 
with complaints of headaches.  E.J.S. noted that the Veteran 
had been given a medical note excusing him from duty due to a 
concussion.  

The record shows that from 1974 to 1978, T.V.I. provided 
chiropractic treatment to the Veteran for severe sublaxations 
of the cervical, thoracic and lumbar spine following a bench 
pressing incident.  In a May 2006 statement, T.V.I., reported 
that an X-ray study in 1974, revealed a severely degenerated 
disc between the 4th and 5th cervical vertebrae consistent 
with a 20 year old injury.  The 1974 X-ray report was not 
included in the private treatment records.  

As the record does not contain sufficient medical evidence to 
decide the claims, further evidentiary development is 
necessary.



Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Ask the Veteran to submit the records 
of T.V.I., 542 West 36th Avenue, Anchorage, 
Alaska 99503-5804, since 1974, to include 
X-ray studies taken in 1974, or ask the 
Veteran for authorization to obtain the 
complete treatment records on his behalf.

3.  After completion of the above 
development, schedule the Veteran for VA 
orthopedic and neurological 
examination(s), to determine whether it is 
at least as likely as not that any current 
head or neck disorder that is present, is 
related to the Veteran's period of 
service, to include any injuries/trauma 
sustained as a result of parachute jumping 
as described by the Veteran.  The claims 
file must be made available to the 
examiner(s) for review.

In formulating the opinion, the 
examiner(s) is to comment on the clinical 
significance of the Veteran's service 
separation examination report; the medical 
treatment records from T.V.I., to include 
any X-ray studies that may be available, 
and; the May 2006 statement from T.V.I.  

The examiner(s) is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of one conclusion and as to 
find against the same conclusion.  
Additionally, the examiner is asked to 
consider the lay evidence provided by the 
Veteran and his friends and family with 
regard to his claimed in-service injury.  
The veteran can attest to factual matters 
of which he had first-hand knowledge, 
e.g., experiencing pain in service, 
reporting to sick call, being placed on 
limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, lay 
evidence is one type of evidence that must 
be considered and competent lay evidence 
can be sufficient in an of itself.  Lay 
evidence can be competent and sufficient 
to establish a diagnosis of a condition 
when (1) a layperson is competent to 
identify the medical condition (noting 
that sometimes the layperson will be 
competent to identify the condition where 
the condition is simple, for example a 
broken leg, and sometimes not, for 
example, a form of cancer), (2) the 
layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a 
later diagnosis by a medical professional.  
The relevance of lay evidence is not 
limited to the third situation, but 
extends to the first two as well.  Whether 
lay evidence is competent and sufficient 
in a particular case is a fact issue.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir 2007).

A complete rationale for any opinion 
expressed must be provided.

4.  After the development requested has 
been completed, adjudicate the claims.  If 
the benefit sought remains denied, furnish 
the Veteran a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



